Per Curiam.
In State v. Turner, 295 Minn. 539, 203 N. W. 2d 539 (1973), we affirmed petitioner’s conviction for second-degree murder, Minn. St. 609.19. Thereafter, he sought postconviction relief, and it is from the district court order denying such relief that he now appeals.
Petitioner raises numerous issues in his pro se brief, including issues relating to the fairness of his trial and the competence of his counsel. After reviewing the record we have concluded that it supports the district court’s order denying postconviction relief, and accordingly we affirm.
Affirmed.
Mr. Justice Scott took no part in the consideration or decision of this case.